United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1800
                                   ___________

John William Parker,                  *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Minnesota
Sid Canham, individually and as an    *
employee of Mahnomen County;          *    [UNPUBLISHED]
Richard Rooney, Sheriff, individually *
and as Sheriff of the County of       *
Mahnomen; County of Mahnomen,         *
Minnesota,                            *
                                      *
             Appellees.               *
                                 ___________

                             Submitted: October 24, 2003

                                  Filed: December 9, 2003
                                   ___________

Before RILEY, McMILLIAN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

       John William Parker, a member of the White Earth Band of Chippewa (Band),
appeals from the final judgment entered in the District Court for the District of
Minnesota upon an adverse grant of summary judgment in his action asserting
constitutional and state law claims arising out of a traffic stop. For reversal Parker
argues that genuine issues of material fact precluded summary judgment. For the
reasons discussed below, we affirm the judgment of the district court in part and
reverse in part.

      In January 2000, Sheriff’s Deputy Sid Canham stopped Parker’s vehicle,
pursuant to a law enforcement agreement between the Band and Mahnomen County,
for exceeding the speed limit. According to Parker, he and Canham argued over
whether Canham had jurisdiction to stop him, because the stop occurred on the
Band’s reservation. Canham allegedly used profanity and a racial slur, and threatened
to “beat the hell out of” Parker with a club he was holding. Parker was frightened,
but Canham cooled down and told Parker he would receive a ticket from the Band
police.

       We agree with the district court that summary judgment was appropriate on
Parker’s constitutional claims against Sheriff Richard Rooney and Mahnomen
County. See Heisler v. Metro. Council, 339 F.3d 622, 626 (8th Cir. 2003) (summary
judgment standard of review). Parker offered no evidence that his constitutional
rights were violated as a result of the Sheriff’s own actions, see Ottman v. City of
Independence, 341 F.3d 751, 761 (8th Cir. 2003), and we conclude that the law
enforcement agreement between the Band and Mahnomen County was not an
unconstitutional policy or custom, see Liebe v. Norton, 157 F.3d 574, 578-79 (8th
Cir. 1998).

       We also find that Parker did not establish a constitutional claim against
Canham, because (1) Canham had authority to make a traffic stop under the law
enforcement agreement and did not violate the Fourth Amendment by stopping Parker
after observing him exceeding the speed limit, see United States v. Linkous, 285 F.3d
716, 719 (8th Cir. 2002); (2) the duration of the stop was not unconstitutional,
see United States v. Long, 320 F.3d 795, 801 (8th Cir. 2003); United States v.
$404,905.00, 182 F.3d 643, 647 (8th Cir. 1999), cert. denied, 528 U.S. 1161 (2000);

                                         -2-
(3) there was no evidence that Canham did not stop similarly situated non-Native
Americans under similar circumstances, see Johnson v. City of Minneapolis, 152 F.3d
859, 862 (8th Cir. 1998), cert. denied, 525 U.S. 1142 (1999); and (4) Canham’s
alleged verbal threat and use of a racial epithet are not cognizable under 42 U.S.C.
§ 1983, see Hopson v. Fredericksen, 961 F.2d 1374, 1378 (8th Cir. 1992); Martin v.
Sargent, 780 F.2d 1334, 1338 (8th Cir. 1985).

      In addition, we conclude that Parker’s Minnesota Human Rights Act claim was
time-barred, see Minn. Stat. Ann. § 363.14, subd. 1(a)(1) (West 1991 & Supp. 2003);
and Parker did not offer evidence sufficient to support his state law claims for false
imprisonment and abuse of process, see Guite v. Wright, 976 F. Supp. 866, 871 (D.
Minn. 1997); Kittler & Hedelson v. Sheehan Prop., Inc., 295 Minn. 232, 203 N.W.2d
835, 840 (1973).

       With regard to Parker’s state law assault claim, however, we conclude that
there was sufficient evidence for a jury to decide whether Canham made an unlawful
threat to do bodily harm with the present ability to carry the threat into effect. See
Dahlin v. Fraser, 205 Minn. 476, 288 N.W. 851, 852 (1939). Further, based upon
Parker’s deposition testimony, there remains a genuine issue of material fact whether
Canham acted maliciously or willfully, which precludes summary judgment based
upon Minnesota’s official immunity doctrine, see Johnson v. Morris, 453 N.W.2d 31,
41 (Minn. 1990), and the record does not support summary judgment for the County
and Sheriff Rooney on an assault claim based upon respondeat superior, see Minn.
Stat. Ann. § 466.02 (West 2001).

      Accordingly, we affirm the district court’s grant of summary judgment, except
with regard to Parker’s state law assault claim, as to which we reverse the grant of
summary judgment and remand for further proceedings consistent with this opinion.

                       ______________________________

                                         -3-